Citation Nr: 0838181	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant had Army National Guard service from April 1975 
to December 2001 with various periods of active duty for 
training and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2006.  A statement of the case was issued in February 
2007, and a substantive appeal was received in March 2007.  
The veteran appeared at a September 2008 Board hearing at the 
RO.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review were received at the September 2008 hearing before the 
Board at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  At the September 2008 hearing before the Board at 
the RO, the veteran testified that he got hit with an 
artillery simulator during basic training.  The veteran also 
testified (and his report of separation and record of service 
reflects) that he served as a helicopter repairman when he 
was enlisted and then served in Cannon, Field Artillery when 
he was an officer.  

The Board believes that another VA medical opinion is 
necessary for several reasons.  First, it appears that when 
the VA examiner wrote her opinion in June 2006, she did not 
have complete service treatment records.  The VA examiner 
cited to audiograms from April 1982 and July 1986 as the most 
recent evaluations and noted that the audiograms revealed 
hearing to be within normal limits.  However, there are in-
service audiograms from July 1990, November 1993, and July 
1997 showing a worsening of hearing acuity, particularly at 
frequencies of 3000 Hertz and 4000 Hertz.  This is 
potentially significant since "if the record shows 
(a) acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for 'disability' under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes."  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).  Under the particular circumstances of this case, 
the Board believes that another VA opinion is necessary 
pursuant to 38 C.F.R. § 3.159(c)(4).

The second reason for another VA medical opinion is that the 
veteran submitted various articles at the September 2008 
hearing before the Board regarding hearing loss, tinnitus and 
in-service noise exposure.  Based on these articles, the 
veteran and his spouse assert that in-service noise exposure 
(particularly being in artillery) caused the veteran's 
hearing loss and tinnitus that developed over a period of 
several years.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file, to include all 
service medical records, and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's bilateral hearing loss 
is causally related to acoustic trauma 
suffered during service?

      b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's tinnitus is causally 
related to acoustic trauma suffered 
during service?

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine 
whether the claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




